        Case 6:21-cv-00452-RDP Document 4 Filed 04/27/21 Page 1 of 13                       FILED
                                                                                   2021 Apr-27 PM 04:15
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   IN THE UNITED STATES DISTRICT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                          JASPER DIVISION

MELISSA FENDLEY,                        )
                                        )
              Plaintiff,                )
                                        )        CIVIL ACTION NO.
Vs.                                     )
                                        )        6:21-cv-00452-RDP
GREEN TOP CAFÉ, INC.                    )
                                        )
              Defendant.                )


                           ANSWER TO COMPLAINT


      Defendant Green Top Café, Inc. (“Green Top”) answers Plaintiff’s Complaint

as follows.

      In response to the factual allegations of the Complaint, Green Top says:

      1.      This is an action for declaratory and injunctive relief pursuant to Title

III of the Americans with Disabilities Act, 42 U.S.C. §12181 et seq., (hereinafter

referred to as the “ADA”). This Court is vested with original jurisdiction under 28

U.S.C. Sections 1331 and 1343.

              RESPONSE:          GREEN TOP admits that the Complaint seeks

      declaratory and injunctive relief pursuant to the ADA but denies that Plaintiff

      is entitled to such relief. GREEN TOP admits that this Court has subject

      matter jurisdiction over this cause.


                                             1
        Case 6:21-cv-00452-RDP Document 4 Filed 04/27/21 Page 2 of 13




      2.     Venue is proper in this Court, the Northern District of Alabama

pursuant to 28 U.S.C. §1391 (B) and Local Rules of the United States District Court

for the Northern District of Alabama.

             RESPONSE:            GREEN TOP admits that venue is proper in the

      United States District Court for the Northern District of Alabama, Jasper

      Division.

      3.     Plaintiff,   MELISSA       FENDELY     (hereinafter   referred   to   as

“FENDLEY”) is a resident of the State of Alabama and is a qualified individual with

a disability under the ADA. FENDLEY suffers from what constitutes a “qualified

disability” under the Americans With Disabilities Act of 1990, (“ADA”) and all

other applicable Federal statutes and regulations to the extent that she suffers from

paraplegia and requires a wheelchair for mobility. Prior to instituting the instant

action, FENDLEY visited the Defendant’s premises at issue in this matter, and was

denied full, safe and equal access to the subject properties due to their lack of

compliance with the ADA. FENDLEY continues to desire and intends to visit the

Defendant’s premises but continues to be denied full, safe and equal access due to

the barriers to access that continue to exist.

             RESPONSE:            GREEN TOP has no knowledge regarding

      FENDLEY’s residency or whether she is a person protected by the ADA.

      GREEN TOP is also not aware if FENDLEY ever visited GREEN TOP’s


                                            2
        Case 6:21-cv-00452-RDP Document 4 Filed 04/27/21 Page 3 of 13




      premises, as a bona fide patron or as a premise for filing this action, or if she

      intends to visit GREEN TOP’S premises in the future. Therefore, GREEN

      TOP denies these allegations of this paragraph. GREEN TOP further denies

      that it violated the ADA with respect to FENDLEY’s access to and use of its

      public accommodations and denies that FENDLEY has any intent to visit its

      premises in the future.

      4.      The Defendant, THE GREEN TOP CAFÉ, INC. is a domestic

corporation registered to do business and, in fact, conducting business in the State

of Alabama. Upon information and belief THE GREEN TOP CAFÉ, INC.

(hereinafter referred to as “THE GREEN TOP CAFE”) is the owner, lessee and/or

operator of the real property and improvements that are the subject of this action,

specifically The Green Top BBQ Restaurant located at 7530 Highway 78 E., in Dora,

Alabama (hereinafter referred to as the “Restaurant”).

              RESPONSE:          GREEN TOP admits that it is a corporation

      organized and existing under the laws of Alabama and is licensed and doing

      business in Alabama. GREEN TOP further admits that it is subject to the

      ADA with respect to the operation of its business located at 7530 Highway 78

      E., in Dora, Alabama (“the Premises”).

      5.      All events giving rise to this lawsuit occurred in the Northern District

of Alabama.


                                          3
          Case 6:21-cv-00452-RDP Document 4 Filed 04/27/21 Page 4 of 13




              RESPONSE:          GREEN TOP is unaware what FENDELY contends

      are the “events giving rise to this lawsuit” and therefore denies the allegations

      of this paragraph.

                     COUNT I - VIOLATION OF THE ADA

      6.      On or about July 26, 1990, Congress enacted the Americans with

Disabilities Act (“ADA”), 42 U.S.C. §12101 et seq. Commercial enterprises were

provided one and a half years from enactment of the statute to implement its

requirements. The effective date of Title III of the ADA was January 26, 1992. 42

U.S.C. §12181; 20 C.F.R. §36.508 (A).

              RESPONSE:          GREEN TOP avers that the ADA speaks for itself.

      7.      Pursuant to 42 U.S.C. §12181(7) and 28 C.F.R. §36.104, the Restaurant

owned by THE GREEN TOP CAFE is a place of public accommodation in that it is

a restaurant operated by a private entity that provides goods and services to the

public.

              RESPONSE:          GREEN TOP avers that the ADA and regulations

      promulgated thereto speak for themselves. GREEN TOP admits that its

      business is a place of public accommodation within the meaning of Title III

      of the Americans with Disabilities Act, as amended.

      8.      Defendant has discriminated and continues to discriminate against the

Plaintiff, and others who are similarly situated, by denying access to, and full, safe


                                          4
        Case 6:21-cv-00452-RDP Document 4 Filed 04/27/21 Page 5 of 13




and equal enjoyment of goods, services, facilities, privileges, advantages and/or

accommodations at the Restaurant in derogation of 42 U.S.C §12101 et seq.

             RESPONSE:           Denied.

      9.     The Plaintiff has been unable to and continues to be unable to enjoy

access to, and the benefits of the services offered at the Restaurant owned by THE

GREEN TOP CAFE. Prior to the filing of this lawsuit, Plaintiff visited the

Restaurant at issue in this lawsuit and was denied access to the benefits,

accommodations and services of the Defendant’s premises and therefore suffered an

injury in fact as a result of the specific barriers listed in Paragraph 11, below, that

she personally encountered. In addition, Plaintiff continues to desire and intends to

visit the Restaurant, but continues to be injured in that she is unable to and continues

to be discriminated against due to the barriers to access that remain at the Restaurant

in violation of the ADA. FENDLEY has now and continues to have reasonable

grounds for believing that she has been and will be discriminated against because of

the Defendant’s continuing deliberate and knowing violations of the ADA.

             RESPONSE:           Denied.

      10.    Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the

Department of Justice, Office of the Attorney General, promulgated Federal

Regulations to implement the requirements of the ADA 28 C.F.R. Part 36.




                                           5
        Case 6:21-cv-00452-RDP Document 4 Filed 04/27/21 Page 6 of 13




             RESPONSE:             GREEN TOP avers that the ADA and regulations

      promulgated thereto speak for themselves.

      11.    THE GREEN TOP CAFE is in violation of 42 U.S.C. §12181 et seq.

and 28 C.F.R. §36.302 et seq. and is discriminating against the Plaintiff as a result

of inter alia, the following specific violations that Plaintiff personally encountered:

             i.     There are no accessible or van accessible parking spaces in the

                    parking lot;

             ii.    The entry vestibule has doors in series that provide insufficient

                    floor space for a wheelchair user between the exterior and

                    interior parts of the entry doors;

             iii.   There is no lowered seating section at the bar for a wheelchair

                    user;

             iv.    The Men’s and Women’s toilet rooms are located on a lower

                    level that is accessed from the main level by 4 steps and no

                    wheelchair accessible route is provided to access the toilet

                    rooms;

             v.     The Men’s and Women’s toilet room entry doors are too narrow

                    for a wheelchair user to enter;




                                           6
      Case 6:21-cv-00452-RDP Document 4 Filed 04/27/21 Page 7 of 13




           vi.    The Men’s and Women’s toilet room entry doors have knob-type

                  door hardware that requires tight grasping and twisting of the

                  wrist to operate;

           vii.   The Men’s and Women’s toilet rooms lack accessible signage;

           viii. At the entry the Men’s and Women’s toilet room entry foyers,

                  there are doors in series that provide insufficient clear floor space

                  for a wheelchair user to enter or exit the toilet rooms;

           ix.    At the Men’s and Women’s toilet rooms, the water closets have

                  no grab bars for a wheelchair user;

           x.     At the Men’s and Women’s toilet rooms the hot water and drain

                  pipes are not insulated at the lavatories for a wheelchair user;

           xi.    At the Men’s and Women’s toilet rooms the mirrors are mounted

                  too high for a wheelchair user;

           xii.   At the Men’s and Women’s toilet rooms the paper towel

                  dispensers and the soap dispensers are out of reach of a

                  wheelchair user.

           RESPONSE:           GREEN TOP denies that it violated the ADA with

     respect to FENDLEY’s access to and use of its public accommodations.

     12.   There are other current barriers to access and violations of the ADA at

the Restaurant owned and operated by THE GREEN TOP CAFE that were not


                                         7
        Case 6:21-cv-00452-RDP Document 4 Filed 04/27/21 Page 8 of 13




specifically identified herein as the Plaintiff is not required to engage in a futile

gesture pursuant to 28 C.F.R. Part 36, §36.501 and, as such, only once a full

inspection is performed by Plaintiff or Plaintiff’s representatives can all said

violations be identified.

             RESPONSE:           GREEN TOP denies that it violated the ADA with

      respect to FENDLEY’s access to and use of its public accommodations.

      GREEN TOP avers that FENDLEY in good faith cannot claim futility because

      prior to fling this suit FENDELY never requested GREEN TOP to correct any

      alleged barriers to access to the Premises or provided notice to GREEN TOP

      that she consider certain features of the Premises to present barriers to access.

      13.    To date, the barriers to access and other violations of the ADA still exist

and have not been remedied or altered in such a way as to effectuate compliance

with the provisions of the ADA.

             RESPONSE:           GREEN TOP denies that it violated the ADA with

      respect to FENDLEY’s access to and use of its public accommodations.

      14.    Pursuant to the ADA, 42 U.S.C. §12101 et seq. and 28 C.F.R. §36.304,

THE GREEN TOP CAFE was required to make its Restaurant, a place of public

accommodation, accessible to persons with disabilities by January 28, 1992. To date,

THE GREEN TOP CAFE has failed to comply with this mandate.




                                           8
        Case 6:21-cv-00452-RDP Document 4 Filed 04/27/21 Page 9 of 13




             RESPONSE:           GREEN TOP avers that the ADA and regulations

      promulgated thereto speak for themselves. GREEN TOP denies that it

      violated the ADA with respect to FENDLEY’s access to and use of its public

      accommodations.

      15.    Plaintiff has been obligated to retain undersigned counsel for the filing

and prosecution of this action. Plaintiff is entitled to have his reasonable attorney’s

fees, costs and expenses paid by Defendant pursuant to 42 U.S.C. §12205.

             RESPONSE:           GREEN TOP denies that Plaintiff was required to

      obtain the services of any legal counsel to secure GREEN TOP’s compliance

      with the ADA. Plaintiff failed to make any efforts whatsoever to secure

      compliance with the ADA prior to filing this cause. Therefore, GREEN TOP

      contends that no attorney’s fees, costs and expenses are reasonable under the

      circumstances.

      16.    Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to

grant Plaintiff injunctive relief, including an Order to alter the subject facilities to

make them readily accessible to, and useable by, individuals with disabilities to the

extent required by the ADA, and closing the subject facilities until the requisite

modifications are completed.

             RESPONSE:           GREEN TOP avers that the ADA speaks for itself.




                                           9
       Case 6:21-cv-00452-RDP Document 4 Filed 04/27/21 Page 10 of 13




      WHEREFORE, the Plaintiff demands judgment against THE GREEN TOP

CAFE and requests the following injunctive and declaratory relief:

            A.     That the Court declares that the property owned and
                   administered by Defendant is violative of the ADA;

            B.     That the Court enter an Order directing Defendant to alter
                   its facilities to make them accessible to and useable by
                   individuals with disabilities to the full extent required by
                   Title III of the ADA;

            C.     That the Court enter an Order directing Defendant to
                   evaluate and neutralize its policies and procedures towards
                   persons with disabilities for such reasonable time so as to
                   allow them to undertake and complete corrective
                   procedures;

            D.     That the Court award reasonable attorney’s fees, costs
                   (including expert fees) and other expenses of suit, to the
                   Plaintiff; and

            E.     That the Court awards such other and further relief as it
                   deems necessary, just and proper.

            RESPONSE:           GREEN TOP denies that the Plaintiff is entitled to

      any of the relief sought in his Complaint.



                                   DEFENSES


      1.    The Premises made the subject of the Complaint complies with the

Americans with Disabilities Act.




                                         10
        Case 6:21-cv-00452-RDP Document 4 Filed 04/27/21 Page 11 of 13




      2.       Plaintiff fails to state a cause of action under the ADA because the

declaratory relief sought is unavailable under the circumstances here where a

plaintiff merely seeks a legal determination already before the Court on a plaintiff’s

claim for injunctive relief.

      3.       Plaintiff fails to state a cause of action under Title III of the ADA,

because the ADA does not authorize courts to issue orders to require general

compliance with the ADA and/or to adopt and implement a general policy of non-

discrimination.

      4.       Plaintiff lacks standing.

      5.       Plaintiff lacks standing to bring the claims asserted because she does

not have a sufficient intent to return to the subject location.

      6.       To the extent any element of the Premises departs from accessibility

guidelines, GREEN TOP has provided “equivalent facilitation” in the form of

alternative designs, technologies and access that offer substantially equivalent or

greater access to and usability of the facility.

      7.       The claimed violations are “de minimus,” and do not materially impair

Plaintiff's access to the premises made the subject of Plaintiff's Complaint.

      8.       Any alterations of the facility are sufficient in that they satisfy the “to

the maximum extent feasible” standard. 28 C.F.R. § 36.402(a)(1); 42 U.S.C §

12183(a)(2).


                                            11
        Case 6:21-cv-00452-RDP Document 4 Filed 04/27/21 Page 12 of 13




      9.     To the extent barriers to accessibility by individuals with disabilities

exist, removal of such barriers is not readily achievable.

      10.    To the extent barriers to accessibility by individuals with disabilities

exist, any features of the premises altered after January 26, 1992, are readily

accessible to and usable by individuals with disabilities to the maximum extent

feasible.

      11.    The removal of barriers to access is not easily accomplishable and

cannot be carried out without much difficulty or expense.

      12.    GREEN TOP has made a good faith effort to comply with all

requirements of the ADA, and has reasonable grounds for believing that its actions

and/or inactions comply with all applicable statutes.

      13.    With no efforts to achieve removal of barriers to accessibility prior to

the institution of this cause, Plaintiff is not entitled to an award of reasonable

attorney’s fees, costs or expenses.

      14.    Plaintiff is estopped from claiming entitlement to an award of

reasonable attorney’s fees, costs or expenses.

      15.    Plaintiff is not entitled to an award of reasonable attorney’s fees, costs

or expenses because she has unclean hands and has not acted in good faith.




                                          12
       Case 6:21-cv-00452-RDP Document 4 Filed 04/27/21 Page 13 of 13




                                              s/ David B. Walston
                                              David B. Walston

                                              Attorney for Defendant THE GREEN
                                              TOP CAFÉ, INC.

OF COUNSEL:

CHRISTIAN & SMALL LLP
1800 Financial Center
505 North 20th Street
Birmingham, Alabama 35203
Main telephone: (205)_795-6588
Direct telephone: (205) 250-6636
E-mail:      dbwalston@csattorneys.com


                         CERTIFICATE OF SERVICE
      I certify that on April 27, 2021, this document was filed with the Court through
the CM/ECF filing system that will serve on all counsel of record through said
system.

             Edward I. Zwilling, Esq,
             Law Office of Edward I. Zwilling, LLC
             4000 Eagle Point Corporate Dr.
             Birmingham, Alabama 35242
             E-mail:     edwardzwilling@zwillinglaw.com

                                                    /s/ David B. Walston
                                                    Of counsel




                                         13
